Case 1:20-cv-01281-ACA Document 1 Filed 08/28/20 Page 1 of 7            FILED
                                                               2020 Aug-28 PM 04:38
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 1:20-cv-01281-ACA Document 1 Filed 08/28/20 Page 2 of 7
Case 1:20-cv-01281-ACA Document 1 Filed 08/28/20 Page 3 of 7
Case 1:20-cv-01281-ACA Document 1 Filed 08/28/20 Page 4 of 7
Case 1:20-cv-01281-ACA Document 1 Filed 08/28/20 Page 5 of 7
Case 1:20-cv-01281-ACA Document 1 Filed 08/28/20 Page 6 of 7
Case 1:20-cv-01281-ACA Document 1 Filed 08/28/20 Page 7 of 7
